Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Allowable Subject Matter
Claims 12-15, 17-20, and 22-24 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 12, the claimed: the transaction control information outputs a user interface (transaction) on the user device, wherein the user interface (transaction) is provided when a virtual distance between a location of the product in the virtual store space and a virtual location determined by the virtual movement is a threshold distance or less, wherein the store image information is an omnidirectional image of a store captured by the image processing device, and the user device is able to output the omnidirectional image and recognizes a motion of the user's hand as the user-input information, wherein the user device is a head mounted display (HMD) which outputs an omnidirectional virtual reality (VR) and interprets the motion of the user’s hand as the user-input information, wherein when a position of the user's hand with which the user makes a motion of picking up an object coincides with a position of a product 

As per independent claim 17, this claim is also allowed for the same reasons as independent claim 12 because it contains substantially similar features.


The applicant persuasively argues how the claimed subject matter overcomes the prior art used in the previous rejection in the remarks filed May 14, 2021 at the bottom of page 10 to the top of page 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612